PER CURIAM.
We affirm appellant’s convictions, and the lifetime revocation of his driver’s license. See Novaton v. State, 634 So.2d 607 (Fla. 1994); State v. Wright, 546 So.2d 798 (Fla. 1st DCA 1989); Onesky v. State, 544 So.2d 1048 (Fla. 2d DCA 1989). However, because the parties operated under a misapprehension of the law as to the revocation of appellant’s driver’s license, the affirmance is without prejudice to appellant’s filing a motion to withdraw his plea or a rule 3.850 motion. See Gainer v. State, 590 So.2d 1001 (Fla. 1st DCA 1991).
GLICKSTEIN, STEVENSON and SHAHOOD, JJ., concur.